DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/123900 on February 23, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “identifying a first sequencer of a plurality of sequencers that are collocated, within a single package external to the memory system controller, wherein each sequencer of the plurality of sequencers interfaces with a respective memory component, sending the code word to the first sequencer”, in Claims 1, 10 and 17; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Hansquine et al. (U.S. Patent Application Publication No. 2004/0199843 A1), hereinafter “Hansquine.”  Hansquine is cited on PTO-892 filed 2/25/2021.
	Hansquine: ¶ 9, 13 and 40 teach a system comprises a plurality of memory modules, a built-in self-test (BIST) controller, and a plurality of sequencers.  The BIST controller stores an algorithm for testing the memory modules.  The plurality of sequencers are respectively coupled to different subsets of the memory modules, wherein each subset of the memory module is selected to include the memory modules having common clock domains.  Each sequencer controls the application of the test algorithm to the respective subset of memory modules in accordance with the common clock domain of that subset of memory modules. The sequencers are distributed within device blocks that include one or more memory modules.  In this manner, each sequencer is associated with one or more memory modules.  The sequencers receive the high-level commands from BIST controller.  In response to the commands, the sequencers issue a sequence of one or more memory operations to their respective memory interfaces to carry out the commands.  For example, a sequencer may issue commands to sequentially access a range of addresses in response to a single command from the BIST controller.  The sequencers report the results of the tests to the BIST controller. FIG. 4 is a block diagram illustrating an example embodiment of a 

	Although conceptually similar to the claimed invention of the instant application, Hansquine does not teach a plurality of sequencers within one single package external to the memory system controller.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Spitzer et al. (U.S. Patent Application No. 7,788,448); teaches each of the SAS controllers 309A-309C is defined to include a respective sequencer 107A-107C.  Each sequencer 107A-107C is effectively defined as a processor chip.  The sequencers 107A-107C are defined to control the SAS interface engine 301.  For example, each of the sequencers 107A-107C is defined to control the delivery of data to or from the device 311A-
Ledford et al. (U.S. Patent Application No. 2002/0174382); teaches an integrated circuit has a Built-In Self-Test (BIST) controller (10) that has a sequencer (16) that provides test algorithm information for multiple memories (44, 46, 48, 50).  The sequencer identifies the test algorithm that is to be performed and multiple memory interfaces (32, 34, 36, 38) interpret the output of the sequencer and perform the algorithm on the multiple memories.  The multiple memories may be different or the same regarding type, size, data widths, etc. Having multiple memory interfaces provides flexibility to tailor the test algorithm for each memory, but yet keeps the advantage of a single source of identifying the test algorithm.  With the memories being non-volatile, timing information with regard to the test algorithm is stored in the memories.  This timing information is read prior to performing the test algorithm and is used in performing the test algorithm. 
Chang et al. (U.S. Patent No. 7,716,542) teaches a memory built-in self-test circuit (MBIST circuit) according to an embodiment of the present invention, wherein an MBIST circuit 290, a plurality of memories under test (MUTs) 220, a plurality of sequencers 260 each of the MUTs 220 respectively belongs to, an auto-testing equipment (ATE) 210 connected to outside and a functional circuit 250 are illustrated.  Each of the MUTs 220 and the corresponding sequencer 260 are respectively coupled with the MBIST circuit 290, the MBIST circuit 290 is coupled with the ATE 210 and the functional circuit 250 is coupled with the MBIST circuit 290                                                                                                                                                              
Rivior et al. (U.S. Patent No. 6,105,087) teaches a plurality of sequencer state machines 140Aaa -140Acz are respectively coupled, via optional multiplexors 300aa-300cz, to a bus 130 (lines 130a-130z) which as outputs from the plurality of comparators 110a -110z.  Sequencer state machines 140Aaa-140Aaz are used for analyzing data on information bus 120 and outputs therefrom are coupled to counters 210a- 210z. Sequencer state machines 140Aba-140Abz are used for monitoring customized rules and outputs thereof signal when respective rules are met. Outputs of sequencer state machines 140Aca-140Acz are coupled to memories 90a-90z, thus providing trace memories, whereby memories 90a-90z are further coupled to the information bus 120. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114